     Case 2:20-cv-08020-JFW-MAA Document 24 Filed 03/11/21 Page 1 of 1 Page ID #:189




1                                                                               JS-6
2
3
4
5
6
7                               UNITED STATES DISTRICT COURT
8                          CENTRAL DISTRICT OF CALIFORNIA
9
10    MATTHEW KOHEN, an individual                  Case No.: 2:20-cv-08020 JFW-MAAx
11                 Plaintiff,
12          vs.
13    CLEAN HARBORS
14    ENVIRONMENTAL SERVICES,
      INC., a Massachusetts corporation,
15                                                        ORDER TO DISMISS
16                 Defendants.
17
18                       Joint Stipulation to Dismiss with Prejudice
19          Plaintiff Matthew Kohen and Defendant Clean Harbors Environmental
20    Services. Inc., by and through their counsel of record, voluntarily stipulate that all
21    aspects of the captioned matter shall be dismissed with prejudice, pursuant to
22    F.R.C.P. 41(a)(1)(ii), with each party to bear its own attorneys’ fees and costs.
23          It is therefore ordered that this case be dismissed in its entirety as to all parties
24    and all causes of action, with prejudice.
25
26          IT IS SO ORDERED.

27    Dated: March 11, 2021                           ___________________________
28                                                             John F. Walter
                                                         United States District Judge

                                        ORDER TO DISMISS
